Case 1:20-cv-00172-RC Document 3-6 Filed 01/22/20 Page 1 of 6




              EXHIBIT C
        Case 1:20-cv-00172-RC Document 3-6 Filed 01/22/20 Page 2 of 6




    The Protect
          -
Detnocracy
Project---
                                           January 3, 2020

    Melissa Golden                                    Arnetta Mallory
    Lead Paralegal and FOIA Specialist                Government Information Specialist
    Office of Legal Counsel                           National Security Division
    Department of Justice                             Department of Justice
    Room 5511, 950 Pennsylvania Avenue,               3 Constitution Square
    N.W.                                              175 N Street N.E., 12th Floor
    Washington, DC 20530-0001                         Washington, DC 20530-0001
    Phone: (202) 514-2053                             Phone: (202) 233-2639
    Email: usdoj-                                     Email: nsdfoia@usdoj.gov
    officeoflegalcounsel@usdoj.gov

    Douglas Hibbard
    Chief, Initial Request Staff
    Office of Information Policy
    Department of Justice
    6th Floor
    441 G St NW
    Washington, DC 20530
    Phone: (202) 514-FOIA


Re: Freedom of Information Act Request and Request for Expedited Processing

To Whom It May Concern:

       Pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. § 552, The Protect
Democracy Project hereby requests that your office produce within 20 business days the
following records (see below for clarity on the types of records sought):

      1. Any and all records, including but not limited to emails and memoranda,
         reflecting, discussing, or otherwise relating to the January 2, 2020 military strike
         in Iraq1 and/or the President’s legal authority to launch such a strike.




1See Michael Crowley, Falih Hassan and Eric Schmitt, U.S. Strike in Iraq Kills Qassim Suleimani,
Commander of Iranian Forces, N.Y. TIMES (Jan. 3, 2020),
https://www.nytimes.com/2020/01/02/world/middleeast/qassem-soleimani-iraq-iran-
attack.html?action=click&module=Spotlight&pgtype=Homepage.

                           The Protect Democracy Project, Inc.
                       15 Main St., Suite 312, Watertown, MA 02472

                                                  1
      Case 1:20-cv-00172-RC Document 3-6 Filed 01/22/20 Page 3 of 6



   2. Any and all records, including but not limited to emails and memoranda,
      reflecting or related to communications with Congress, congressional committees,
      or individual members of Congress regarding the January 2, 2020 military strike
      in Iraq, including but not limited to records that reflect consideration of whether
      or not to inform Congress, congressional committees, or individual members of
      Congress of the strike, and/or the existence or absence of any obligation to inform
      Congress, congressional committees, or individual members of Congress of the
      strike.

The timeframe for this request is December 1, 2019 through the present.

        We ask that you search for records from all components of the Department of
Justice that may be reasonably likely to produce responsive results, including but not
limited to the Office of Legal Counsel, the Office of the Attorney General, the Office of
the Deputy Attorney General, the Office of Legislative Affairs, and the National Security
Division. We also ask that you search all systems of records, including electronic and
paper, in use at your agency, as well as files or emails in the personal custody of your
employees, such as personal email accounts or messaging applications on personal or
government devices, as required by FOIA and to the extent that they are reasonably likely
to contain responsive records. We would prefer records in electronic format, saved as
PDF documents, and transmitted via email or CD-rom.

                         EXPEDITED PROCESSING REQUEST

       We request that you expedite the processing of this request pursuant to 5 U.S.C.
§ 552(a)(6)(E) and 28 C.F.R. § 16.5(e). This request meets the criteria for expedited
processing because it concerns “[a] matter of widespread and exceptional media interest
in which there exist possible questions about the government’s integrity that affect public
confidence,” 28 C.F.R. § 16.5(e)(1)(iv), and because there is an urgent need “to inform
the public about an actual or alleged Federal Government activity” and the request is
“made by a person who is primarily engaged in disseminating information,” 28 C.F.R.
§ 16.5(e)(1)(ii).

         There can be no question that the President’s decision to initiate military action is
of the utmost importance to the public. Similarly, whether the President has the legal
authority to launch a military strike—or used military force without legal authorization—
is a question that is fundamental to our democracy. As the U.S. District Court for the
District of Columbia observed in holding that expedited processing was warranted for a
very similar FOIA request filed by Protect Democracy in 2017, “[f]ew would take issue
with these assertions.” Protect Democracy Project, Inc. v. U.S. Dep’t of Def., 263 F.
Supp. 3d 293, 299 (D.D.C. 2017) (granting preliminary injunction and expedited
processing for FOIA request regarding military strike in Syria). The public has an
immediate right to understand the administration’s position with respect to the legality of
the recent strike against Iran (carried out in Iraq), and to assess whether that position is
justified.



                         The Protect Democracy Project, Inc.
                     15 Main St., Suite 312, Watertown, MA 02472

                                             2
       Case 1:20-cv-00172-RC Document 3-6 Filed 01/22/20 Page 4 of 6



        Furthermore, there has been widespread media coverage, a factor which is
relevant to the question of “urgency to inform the public.” See id. The American people
and their representatives have already begun debating this issue of utmost importance. As
we expect the President will comply with the War Powers Resolution and notify
Congress of his military actions by the evening of January 4, 2020, 48 hours after he
launched these strikes launched, the public debate on how Congress should exercise its
co-equal role in this serious matter will intensify at that time. There is no way for the
American people to advise their representatives of the public’s view on this matter
without a full understanding of the legal justification on which the President acted. See id.
at 299-300 (“[A] significant delay in processing Protect Democracy’s requests would
compromise a significant recognized interest. . . . In particular, if production is unduly
delayed, both Protect Democracy and the public at large will be precluded . . . from
obtaining in a timely fashion information vital to the current and ongoing debate
surrounding the legality of a high-profile government action . . . namely, military strikes
against the Syrian government. Being closed off from such a debate is itself a harm in an
open democracy.” (internal quotation marks and citations omitted)).

         This request is made all the more urgent by the possibility of the escalation of
hostilities with Iran and the fact that the President may decide to engage in further
military action at any time. See id. at 301 (“The recent escalation in hostilities between
U.S. and Syria, plus indications from the White House that another chemical weapons
attack may be in the offing, make it more likely that irreparable harm will result without
expedited processing of Protect Democracy’s requests. . . . Military strikes cannot be
undone.”).

         Finally, the Protect Democracy Project “easily” satisfies the requirement of 28
C.F.R. § 16.5(e)(2) that it be “primarily engaged in disseminating information.” See
Protect Democracy Project, 263 F. Supp. 3d at 298. The Protect Democracy Project
regularly disseminates information and intends to disseminate the information obtained in
response to this request. The Protect Democracy Project operates in the tradition of
501(c)(3) good government organizations that qualify under FOIA as “news media
organizations.” Like those organizations, the purpose of The Protect Democracy Project
is to “gather information of potential interest to a segment of the public, use its editorial
skills to turn the raw materials into distinct work, and distribute that work to an
audience.” Nat’s Sec. Archive v. Dep’t of Defense, 880 F.2d 1381, 1387 (D.C. Cir. 1989).
Indeed, The Protect Democracy Project has routinely demonstrated the ability to
disseminate information about its FOIA requests to a wide audience.2 The Protect

2 See, e.g., Lisa Rein, Watchdog group, citing “integrity of civil service,” sues Trump to find out if feds are
being bullied, WASH. POST, Apr. 27, 2017,
https://www.washingtonpost.com/news/powerpost/wp/2017/04/27/watchdog-group-citing-integrity-of-
civil-service-sues-trump-to-find-out-if-feds-are-being-bullied/?utm_term=.8647ab128f3e; Ben Berwick,
Going to Court for Civil Servants, TAKE CARE, April 28, 2017, https://takecareblog.com/blog/going-to-
court-for-civil-servants; Charlie Savage, Watchdog Group Sues Trump Administration, Seeking Legal
Rationale Behind Syria Strike, N.Y. TIMES, May 8, 2017, https://nyti.ms/2pX82OV; Justin Florence,
What’s the Legal Basis for the Syria Strikes? The Administration Must Acknowledge Limits on its Power
to Start a War, LAWFARE, May 8, 2017, https://www.lawfareblog.com/whats-legal-basis-syria-strikes-
administration-must-acknowledge-limits-its-power-start-war.

                             The Protect Democracy Project, Inc.
                         15 Main St., Suite 312, Watertown, MA 02472

                                                     3
      Case 1:20-cv-00172-RC Document 3-6 Filed 01/22/20 Page 5 of 6



Democracy Project will disseminate information and analysis about this request—and
any information obtained in response—through its website (protectdemocracy.org); its
Twitter feed (https://twitter.com/protctdemocracy), which has more than 29,000
followers; its email list of approximately 20,000 people; and sharing information with
other members of the press.

        In sum, this request satisfies the requirements of 5 U.S.C. § 552(a)(6)(E) and 28
C.F.R. § 16.5(e). It is therefore incumbent upon the government and urgent for your
offices to share any responsive records in an expedited fashion.

        Under penalty of perjury, and pursuant to 28 C.F.R. § 16.5(e)(3), I hereby affirm
that the foregoing is true and correct to the best of my knowledge and belief.

                                       FEE WAIVER

         FOIA provides that any fees associated with a request are waived if “disclosure of
the information is in the public interest because it is likely to contribute significantly to
public understanding of the operations or activities of the government and is not
primarily in the commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(iii). The
core mission of The Protect Democracy Project, a 501(c)(3) organization, is to inform
public understanding on operations and activities of the government. As explained in
support of the request for expedited processing, this request is submitted in consort with
the organization’s mission to gather and disseminate information that is likely to
contribute significantly to the public understanding of executive branch operations and
activities. The Protect Democracy Project has no commercial interests.

         In addition to satisfying the requirements for a waiver of fees associated with the
search and processing of records, The Protect Democracy Project is entitled to a waiver
of all fees except “reasonable standard charges for document duplication.” 5 U.S.C.
§ 552(a)(4)(A)(ii)(II). Federal law mandates that fees be limited to document duplication
costs for any requester that qualifies as a representative of the news media. Id. As
explained above, The Protect Democracy Project operates in the tradition of 501(c)(3)
good government organizations that qualify under FOIA as “news media organizations.”
Like those organizations, the purpose of The Protect Democracy Project is to “gather
information of potential interest to a segment of the public, use its editorial skills to turn
the raw materials into distinct work, and distribute that work to an audience.” Nat’l Sec.
Archive v. Dep’t of Defense, 880 F.2d 1381, 1387 (D.C. Cir. 1989). Indeed, The Protect
Democracy Project has routinely demonstrated the ability to disseminate information
about its FOIA requests to a wide audience. See supra note 2. The Protect Democracy
Project will disseminate information and analysis about this request—and any
information obtained in response—through its website (protectdemocracy.org); its
Twitter feed (https://twitter.com/protctdemocracy), which has more than 29,000
followers; its email list of approximately 20,000 people; and sharing information with
other members of the press.




                         The Protect Democracy Project, Inc.
                     15 Main St., Suite 312, Watertown, MA 02472

                                             4
      Case 1:20-cv-00172-RC Document 3-6 Filed 01/22/20 Page 6 of 6



                               RESPONSIVE RECORDS

        We ask that all types of records and all record systems be searched to discover
records responsive to our request. We seek records in all media and formats. This
includes, but is not limited to: agendas, manifests, calendars, schedules, notes, and any
prepared documentation for meetings, calls, teleconferences, or other discussions
responsive to our request; voicemails; e-mails; e-mail attachments; talking points; faxes;
training documents and guides; tables of contents and contents of binders; documents
pertaining to instruction and coordination of couriers; and any other materials. However,
you need not produce press clippings and news articles that are unaccompanied by any
commentary (e.g., an email forwarding a news article with no additional commentary in
the email thread).

        If you make a determination that any responsive record, or any segment within a
record, is exempt from disclosure, we ask that you provide an index of those records at
the time you transmit all other responsive records. In the index, please include a
description of the record and the reason for exclusion with respect to each individual
exempt record or exempt portion of a record, as provided by Vaughn v. Rosen, 484 F.2d
820 (D.C. Cir. 1973), cert. denied, 415 U.S. 977 (1974). When you deem a portion of a
record exempt, we ask that the remainder of the record to be provided, as required by 5
U.S.C. § 552(b).

        Given the 20-day statutory deadline and our request for expedition, we hope to be
as helpful as possible in clarifying or answering questions about our request. Please
contact me at ben.berwick@protectdemocracy.org or (202) 579-4582 if you require any
additional information. We appreciate your cooperation and look forward to hearing from
you very soon.

Sincerely,



Ben Berwick
Counsel
The Protect Democracy Project




                        The Protect Democracy Project, Inc.
                    15 Main St., Suite 312, Watertown, MA 02472

                                            5
